Citation Nr: 1116219	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include residuals of hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for a sinus disorder, claimed as allergic rhinitis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a thyroid disorder, to include Graves disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1970 to April 1974 and from December 2001 to September 2002.  He served in the Air National Guard beginning in 1993 with at least one period of active duty for training (ACDUTRA) in April 1994 and a deployment to Saudi Arabia in January 2000.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a liver disorder and for a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus, type II was not diagnosed within one year of active duty discharge and is not related to active service.

2.  There is no currently diagnosed bilateral hearing loss for VA purposes.

3.  There is no currently diagnosed tinnitus.

4.  A prostate disorder is not related to active service.

5.  There is no currently diagnosed sinus disorder.

6.  Hypertension was not diagnosed within one year of active duty discharge and is not related to active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A prostate disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  A sinus disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A March 2008 letter that provided the appropriate notice was sent to the Veteran prior to initial adjudication of his claims.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and identified private medical records, including records from his periods of National Guard service, have been obtained.  VA has obtained the Veteran's STRs from his first period of active duty service, from 1970 to 1974.  Additionally, there are National Guard records and private medical records from 1993 through 2008.  There is only one record, however, from the active duty period from December 2001 through September 2002.  The RO, however, contacted the appropriate records repositories, the Records Management Center and the Veteran's National Guard unit, as identified in the VA Adjudication Manual.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section B, Topic 15.a.  The RO received negative responses from both.  The RO then notified the Veteran of the inability to obtain the records and prepared a memorandum of unavailability regarding the records.  See 38 C.F.R. § 3.159(e).  The Board thus finds that VA has met its duty to assist.  

Additionally, VA did not provide the Veteran with medical examinations regarding these claims, but none was required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is no currently diagnosed bilateral hearing loss, tinnitus, or sinus disorder.  Regarding diabetes, hypertension, and a prostate disorder, the evidence of record does not indicate any in-service event or injury or any association with service.  Accordingly, examinations regarding these claims are not warranted.  Furthermore, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss, diabetes mellitus, type II, and hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, to include diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii). 

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hypertension is generally defined as diastolic blood pressure that is predominantly 90 mm. or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Active military, naval, or air service includes any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  An injury or disease incurred during active military, naval, or air service is deemed to have been incurred in the line of duty unless such injury or disease was a result of the person's own willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2010).

The Veteran's STRs from October 1970 to April 1974 are silent regarding diagnoses of hearing loss, tinnitus, diabetes, a prostrate disorder, a sinus disorder, and hypertension.  In a June 1970 report of medical history, the Veteran reported no hearing loss, sinusitis, hay fever, or high blood pressure.  In a June 1970 report of medical examination, there were normal sinuses and ears and blood pressure was 118/68.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
-5
-10
LEFT
0
0
5
10
15

A January 1971 STR noted a cerumen-packed left ear.  A February 1971 STR noted otitis media.  A May 1972 STR assessed a sinus headache.  In a November 1972 report of medical history, there was no sinus/hay fever, or high blood pressure.  In a report medical examination, there was blood pressure of 112/62.  In an October 1973 report of medical history, the Veteran denied hearing loss, sinusitis, and high blood pressure.  In an October 1973 report of medical examination, there were normal sinuses and ears and blood pressure was 102/64.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
20
15
LEFT
5
5
5
5
5

The Veteran entered the Air National Guard in 1993.  In an April 1993 report of medical history, the Veteran denied sinusitis, hearing loss, and high blood pressure.  In an April 1993 report of medical examination, there were normal sinuses and ears.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
12
0
5
15
LEFT
15
20
5
20
12

The Veteran had a period of ACDUTRA from April 4, 1994 to April 28, 1994.  In a March 1995 report of medical history, the Veteran reported hay fever, but denied sinusitis, hearing loss, and high blood pressure.  In a March 1995 report of medical examination, there were normal sinuses and ears.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
10
10
25
LEFT
15
5
0
10
20

April and May 1999 medical records diagnosed sinusitis, pharyngitis, and allergic rhinitis.  An April 1999 record noted blood pressure of 130/90.

The Veteran was deployed to Saudi Arabia from January 3, 2000 to January 14, 2000.  A January 2000 record noted blood pressure of 120/80.  In a February 2000 report of medical history, the Veteran reported sinusitis but denied high blood pressure and hearing loss.  In a February 2000 report of medical examination, the examiner found normal sinuses and ears, abdomen.  Blood pressure was 120/84.  An audiogram noted pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
25
LEFT
15
10
5
10
25

The audiogram noted a threshold shift when compared to a 1993 audiogram.  The report also noted noise exposure. 

The Veteran served on active duty from December 2001 to September 2002.  In a February 2005 record, blood pressure was 110/70.  It was noted that a PSA done in September was within normal limits.  In an August 2005 private record, the Veteran reported urinary urgency.  Blood pressure was 128/88.  In October, November, and December 2005 private records, blood pressure was 125/78, 120/80, and 132/78.  In February and March 2006 private records, the assessments included new onset diabetes.  Blood pressure was 130/78.  In May and July 2006 records, blood pressure was 137/85 and 130/100.  The assessments included type 2 diabetes.  In a September 2006 letter, a private physician noted diagnoses of diabetes mellitus, type II, and hypertension.  In September, October, and December 2006 private records, the impressions were hypertension and diabetes.  Blood pressures were 137/94, 146/98, 136/90, and 110/80.  

In multiple private records from January 2007 through October 2008, the assessments included diabetes mellitus, type II, and hypertension.   In January and March 2007 private records, blood pressure was 120/83 and 134/88.  In March 2007 private records, there was no enlarged prostate or nodules.  In a July 2007 private record, blood pressure was 131/83.  In a September, October, and December 2007 private records, the Veteran's blood pressure was 120/80 and 138/100.  In a March 2008 private record, there was blood pressure of 136/82.  The Veteran's prostate specific antigen score was 7.5-8 with noticeable nocturia, occasional urgency, and occasional interruption of urine flow.  Prostate was enlarged but smooth with no nodules.  In April and September 2008 records, the blood pressure was 126/76 and 117/74.  In October 2008 private records, there was an enlarged prostate, but no nodules.  Assessments included benign prostatic hypertrophy.  

The Board finds that the evidence of record does not support a finding of service connection for diabetes mellitus, type II, bilateral hearing loss, tinnitus, a prostate disorder, a sinus disorder, or hypertension.  First, the Board notes that there is no currently diagnosed sinus disorder, bilateral hearing loss, or tinnitus.  Without a current disability, service connection cannot be granted.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, there are diagnoses of sinusitis and pharyngitis in April and May 1995 private records.  The Veteran reported sinus problems in February 2000, but the examination found normal sinuses.  Since the Veteran filed his claim in 2007, the evidence does not show complaints or diagnoses of any sinus disorder.  Additionally, at no time has there been hearing loss for VA purposes.  38 C.F.R. § 3.385.  Although the Veteran filed a claim for tinnitus, he has not provided any lay statements regarding its presence, or any medical evidence showing complaints of, treatment for, or diagnosis of, tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Because there are no current disabilities regarding these claims, the Board finds that service connection for a sinus disorder, bilateral hearing loss, and tinnitus is not warranted.  

Second, however, there are current diagnoses of diabetes mellitus, type II, benign prostatic hypertrophy, and hypertension.  See 38 C.F.R. § 3.303; Degmetich, 104 F.3d at 1333; McClain, 21 Vet. App. at 321.  But diabetes mellitus, type II and hypertension were not diagnosed within one year of discharge from either period of active duty service or period of ACDUTRA.  38 C.F.R. §§ 3.307, 3.309.  Additionally, the Veteran's STRs do not indicate any service in Vietnam.  The Veteran has not provided any lay testimony that he served in Vietnam.  Presumptive service connection on this basis is therefore not warranted.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, the STRs do not indicate any complaints, treatment, or diagnoses of diabetes mellitus, prostate issues, or high blood pressure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Moreover, the evidence of record does not demonstrate that the disorders are due to or aggravated by service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Diabetes mellitus, type II and a prostate disorder were not diagnosed until at least 2005, over 30 years after service discharge from the first period of active duty and approximately 3 years after discharge from the second period of active duty service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The Veteran's blood pressure readings did not reach hypertension levels until 2006 as the diastolic levels were not consistently at 90 until that time.  Although there was one reading of 130/90 in April 1999, that reading was followed by blood pressures that do not meet the definition of hypertension until 2006.  Hypertension was therefore not present until over 3 years after discharge from the Veteran's last period of active duty service in 2002.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Mense, 1 Vet. App. at 356.  Accordingly, service connection for hypertension, diabetes mellitus, type II, and a prostate disorder is not warranted.  

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a prostate disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for hypertension is denied.


REMAND

Unfortunately, a remand is required regarding the claims for service connection for a thyroid disorder and for a liver disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain a VA examination and etiological opinion.  

VA did not provide the Veteran with a medical examination regarding the claim for service connection for a liver disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran was on active duty in the Air Force from October 1970 to April 1974.  In a November 1972 report of medical history, there was no hepatitis.  A December 1972 STR noted improper use of marijuana, heroin, and alcohol.  In another December 1972 STR, the Veteran stated that he only used heroin from August 1971 to October 1971.  A January 1973 record noted a clean liver biopsy, but abnormal liver function tests.  A February 1973 STR diagnosed hepatitis, type undetermined.  In an October 1973 report of medical history, the Veteran reported he had hepatitis.  

After service discharge, in an April 1993 report of medical examination, there was a history of hepatitis.  The Veteran served on ACDUTRA from April 4, 1994 to April 28, 1994.  The Veteran was deployed to Saudi Arabia from January 3, 2000 to January 14, 2000.  In a February 2000 medical record, the Veteran reported exposure to hepatitis B and C.  In an October 2000 record, the Veteran reported there was no hepatitis. 

The Veteran served on active duty from December 2001 to September 2002.  In an April 2002 private record, the Veteran reported no hepatitis.  In a February 2005 record, there was history of hepatitis C.  A liver ultrasound did not reveal any evidence of mass or liver abnormality.  In an October 2005 private record, the assessments included a history of chronic hepatitis C.  In a November 2005 private record, the assessment was hypothyroidism.  In a December 2005 private record, the assessments were hyperthyroidism, likely due to Graves disease and hepatitis C.  

In multiple private records from February 2006 through November 2008, the assessments included hyperthyroidism, Graves disease, hepatitis C, chronic hepatitis, liver inflammation, and elevated liver function tests.  In a February 2006 private record, the Veteran's liver function abnormality was stable for the history of chronic hepatitis C.  An August 2006 liver biopsy report noted a recent liver biopsy was negative.  A September 2006 computed tomography scan of the abdomen showed normal appearing liver.  In a September 2007 private record, the assessments included hyperthyroidism and liver abnormality secondary to hepatitis C.  The examiner noted that given the lipid profile, there was a possibility that the increasing liver function tests may be aggravated by fatty liver.  In a December 2007 record, it was noted that the prior hepatic inflammation was resolved.  

In a March 2008 submission, the Veteran denied the use of intravenous drugs, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos, body pierceings, sharing of toothbrushes or razor blades, non-sterile needles, or blood transfusions.

The Board finds that examination is required because there is a current diagnosis of liver disorder, to include chronic hepatitis C and liver function abnormality.  The evidence also shows an in-service hepatitis diagnosis and heroin usage during service.  The medical evidence of record indicates that the Veteran's liver disorder may have persisted since that time.  There is not, however, sufficient competent medical evidence to decide the claim as there is no medical opinion indicating if the Veteran's current liver abnormality is due to the in-service heroin use or to some other incident of service.  38 C.F.R. § 3.259(c)(4).  Accordingly, remand is required for an examination and etiological opinions.

Regarding the claim for service connection for a thyroid disorder, the Board finds that it is inextricably intertwined with the claim for service connection for a liver disorder and is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  A private December 2005 medical examiner stated that the Veteran's hyperthyroidism was secondary to Graves disease and hepatitis C.  Thus, any decision on the issue of whether a liver disorder is related to service will impact the resolution of this issue.  Accordingly, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of the liver disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than the Veteran's liver disorder was caused or aggravated by active military service.  The examiner must also specifically address the relevant STRs, to include the December 1972, January 1973, and February 1973 records documenting the diagnosis of hepatitis and the Veteran's heroin use.  The examiner must also address whether any liver disorder is more or less likely than not due to any heroin use during service.  

2.  If and only if the examiner finds that a liver disorder is related to active service, and is not related to in-service heroin use, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's hyperthyroidism.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the hyperthyroidism was caused or aggravated by the Veteran's military service, or by the Veteran's liver disorder.  The examiner must also specifically address the statement in the December 2005 private medical record.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


